Name: Commission Regulation (EEC) No 2631/90 of 13 September 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 90 Official Journal of the European Communities No L 253/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2631/90 of 13 September 1990 attending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (J), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 2491 /90 (*); Whereas Commission Regulation (EEC) No 3 153/85 (s), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 5 to 11 September 1990 for the pound sterling lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5, 7, 8 and 10 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 17 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1990. For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164 , 24 . 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9. (&gt;) OJ No L 122, 14 . 5 . 1990, p. 1 . (4) OJ No L 238 , 1 . 9 . 1990, p. 1 . O OJ No L 310 , 21 . 11 . 1985, p. 4. (*) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 253/2 Official Journal of the European Communities 17. 9 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 1 0 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1 000 kg - 1,215 1,215 1,701 1.701 1,215 1,215 1,155 1,155 1,155 1,108 1,108 1,215 1,215 1,155 1,155 1,474 1,389 1.702 0,547 1,178 1,131 1,178 1,178 2,187 1,591 1,552 1,762 1,762 1,762 1,240 1,178 1,617 1,178 1,178 1,240 1,178 1,178 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 1M 7285 7286 17 . 9 . 90 Official Journal of the European Communities No L 253/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Ir Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 110423 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 000 kg  1,131 1,240 1,178 1,178 1,178 1,617 1,131 1,995 1,240 1,178 1,337 1,178 1,178 1,178 1,617 1,847 1,178 1,131 1,995 1,552 1,131 1,131 1,240 1,240 1,240 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 0,912 0,365 2,163 1,616 2,055 1,536 1,790 2,054 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 No L 253/4 Official Journal of the European Communities 17. 9 . 90 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Etc I 000 kg 1 i i i i 2,054 1,835 1,835 1,835 1,835 1,835 1,835 1,835 1,835 2,795 2,394 1,835 1,835 1,835 2,504 1,750 1,835 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 2a 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 0,502 1,040 0,502 1,040 0,502 1,076 0,502 1,076 2,431 0,146 6,145 12,290 9,687 19,375 0,146 6,291 12,436 0,146 9,833 19,521 0,462 6,145 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 (') O cm (2)(3) (2)(3 ) cm cm cm cm cm cm cm cm cm o o cm cm 17. 9 . 90 Official Journal of the European Communities No L 253/5 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 &gt; 3-11 23-11 23-11 » 3-11 23-11 » 3-11 &gt; 3-11 » 3-11 » 3-11 &gt; 3-11 &gt; 3-11 23-11 23-6 23-6 23-12 » 3-12 » 3-12 » 3-12 » 3-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 (2)(3)) (2)(3)) (2)(3)) (2)(3)) (2)(3) ) (2)(3) (2)(3)) (2)(3)) (2)(3) ) (2)(3)) f) f) )f) )f) )f) )f) f) f) )f) )f) )f) )f) )f)  1 000 kg  12,290 9,687 19,375 0,462 6,607 12,752 0,462 10,149 19,837 0,912 6,145 12,290 9,687 19,375 0,912 7,057 13,202 0,912 10,599 20,287 0,146 6,145 12,290 9,687 19,375 0,146 6,291 12,436 0,146 9,833 19,521 0,462 6,145 12,290 9,687 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 253/6 Official Journal of the European Communities 17. 9. 90 Positive Negative Germany PortugalCN code Table Additionalcode Notes Nether ­ lands Spain ! United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DkrDM F1 Pta £ Bfrs/Lfrs Lit FF Dr £ Irl Esc 2309 90 43 230990 51 2309 90 53 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO oo OO oo o o oo oo oo oo oo oo oo oo oo oo oo oo 1 000 kg  19,375 0,462 6,607 12,752 0,462 10,149 19,837 0,912 6,145 12,290 9,687 19,375 0,912 7,057 13,202 0,912 10,599 20,287 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 17 . 9 . 90 Official Journal of the European Communities No L 253/7 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Notes Germany Nether ­ lands Spain United Kingdom Denmark I Italy France Greece Ireland Portugaladditional code Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg a+c 4,844 3,163 4,844 d+f d + f a+c 3,163 a +c a+c a+c a+c a+c+f a+c a+c + f a+c a+c a+c a+c+f a+c+f a +c+f 3,163 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 M 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 4,844 3,163 a + c a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a +c+f No L 253/ 8 Official Journal of the European Communities 17 . 9. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 0404 90 11 04-2 7744 a+c 0404 90-13 04-2 7744 a + c 0404 90 19 04-2 7744 a + c 0404 90 31 04-2 7744 a + c 0404 90 33 04-2 7744 a + c 0404 90 39 04-2 7744 a + c 0404 90 51 04-2 7744 a+c + f 0404 90 53 04-2 7744 a + c + f 0404 90 59 04-2 7744 a + c + f 0404 90 91 04-2 7744 a + c + f 0404 90 93 04-2 7744 a + c+f : 0404 90 99 04-2 7744 a + c + f 0405 04-7 7118 3,563 04-7 7119 3,652 04-7 7134 3,827 04-7 7138 3,923 04-7 7139 4,381 04-7 7154 4,491 04-7 7189 8,024 04-7 7193 8,224 04-7 7194 04-7 7197 b x coef 04-7 7198 04-7 7199 b x coef 04-7 7214 04-7 7218 b x coef 04-7 7225 b 04-7 7280 04-7 7281 b x coef 0406 10 10 04-8 7226 04-8 7227 6,023 04-8 7228 6,877 04-8 7229 4,141 04-8 7230 5,388 04-8 7231 1,882 04-8 7232 2,738 0406 10 90 04-8 7226 04-8 7228 6,877 04-8 7230 5,388 04-8 7232 2,738 0406 20 10 0406 20 90 04-9 7233 6,877 04-9 7234 9,324 0406 30 10 04-10 7235 04-10 7236 2,473 17 . 9 . 90 Official Journal of the European Communities No L 253/9 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy France Lit FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 0406 30 10 04-10 7237 3,627 04-10 7238 5,278 04-10 7239 6,259 0406 30 31 04-10 7235 04-10 7236 2,473 04-10 7237 3,627 04-10 7238 5,278 0406 30 39 04-10 7235 04-10 7238 5,278 04-10 7239 6,259 0406 30 90 6.259 0406 40 00 04-11 7240 04-11 7241 6,509 0406 90 11 04-12 7242 5,388 l 04-12 7243 04-12 7244 6,023 04-12 7245 6,877 04-12 7246 4,141 04-12 7247 5,388 0406 90 13 04-13 7248 04-13 7250 8,048 0406 90 15 04-13 7248 04-13 7250 8,048 0406 90 17 04-13 7248 04-13 7249 5,388 04-13 7250 8,048 0406 90 19 0406 90 21 04-14 7251 04-14 7252 7,375 0406 90 23 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 25 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 . 7257 4,141 04-15 7258 5,388 0406 90 27 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 29 04-15 7253 No L 253/ 10 Official Journal of the European Communities 17 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 0406 90 29 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 31 04-15 7253 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 33 04-15 7253 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 35 04-16 7259 04-16 7274 6,023 04-16 7277 6,877 04-16 7278 4,141 04-16 7279 5,388 0406 90 37 04-16 7259 04-16 7274 6,023 04-16 7277 6,877 04-16 7278 4,141 04-16 7279 5,388 0406 90 39 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 50 04-15 7253 04-15 7254 04-15 7255 6,023 04-15 7256 6,877 04-15 7257 4,141 04-15 7258 5,388 0406 90 61 0406 90 63 0406 90 69 9,324 0406 90 71 04-8 7226 04-8 7227 6,023 04-8 7228 6,877 04-8 7229 4,141 17 . 9 . 90 Official Journal of the European Communities No L 253/ 1 1 NegativePositive CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  5,388 6,023 6,877 4,141 5,388 6,023 6,877 4,141 5,388 6,023 6,877 4,141 5,388 6,023 6,877 4,141 5,388 6,023 6,877 4,141 5,388 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 6,023 6,877 4,141 5,388 6,023 6,877 4,141 5,388 1,882 2,738 1,882 2.738 No L 253/ 12 Official Journal of the European Communities 17 . 9 . 90 Positive Negative Germany Spain Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Portugal DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 ,04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7228 7230 7232 7226 7228 7230 7232 7553 7554 - 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 100 kg - 6,877 5,388 2,738 6,877 5,388 2,738 0,615 1,229 1,844 2,304 2,581 2,765 0,969 1,937 2,906 3,633 4,069 4,359 0,615 1,229 1,844 2,304 2,581 2,765 0,969 1,937 2,906 3,633 4,069 4,359 0,615 1,229 1,844 2,304 2,581 2,765 0,969 1,937 2,906 3,633 4,069 4,359 2309 10 39 17. 9. 90 Official Journal of the European Communities No L 253/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 2309 10 39 23-14 7885 2309 10 59 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 10 70 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 90 35 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 : 7556 2,304 23-14 7557 2,581 23-14 . 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 90 39 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 No L 253/ 14 Official Journal of the European Communities 17 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ' Portugal Esc - 100 kg ­ 2309 90 39 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 90 49 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 90 59 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 23-14 7584 4,359 23-14 7885 2309 90 70 23-14 7553 0,615 23-14 7554 1,229 23-14 7555 1,844 23-14 7556 2,304 23-14 7557 2,581 23-14 7558 2,765 23-14 7579 0,969 23-14 7580 1,937 23-14 7581 2,906 23-14 7582 3,633 23-14 7583 4,069 17 . 9 . 90 Official Journal or the European Communities No L 253/15 Positive Negative CN code Table Additionalcode Notes Germany DM United Kingdom £ Nether ­ lands Fl Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg 2309 90 70 4,35923-14 23-14 7584 7885 % milk fat/100 kg product a b 0,090 0,098 °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 0,041 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product d 0,048 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product e 0,004 °/o sucrose/100 kg product f 0,004 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 253/ 16 Official Journal of the European Communities 17 . 9 . 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc o (') o C) o 100 kg ­ 0,360 0*360 0,360 0,360 0,360 0,360 0,360 0,360 0,433 0,433 0,433 100 kg of dry matter 0,433 0,433 0,433 °/o sucrose content and 100 kg net ¢ 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O 0 0,0043 0,0043 0,0043 100 kg of dry matter 0,433 % sucrose content and 100 kg net O o (') 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 100 kg of dry matter 0,433 °/o sucrose content and 100 kg net O o (J) 0,0043 0,0043 0,0043 17. 9 . 90 Official Journal of the European Communities No L 253/ 17 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89; 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OT No L 151 , 30 . 6. 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (') The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1) in the case of exports . No L 253/ 18 Official Journal of the European Communities 17. 9 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  4,360 4,837 6,864 4,360 4,837 6,864 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 1 1 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * » » » » » * 7632 » 7632 ¦ » » * » » * * * * * - 17. 9. 90 Official Journal of the European Communities No L 253/ 19 Positive Negative CN code Table additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg - * * 7632 » * » * * * * * » « * * 7633 7634 * * » * * * 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 2t-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 No L 253 /20 Official Journal of the European Communities 17. 9. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 2905 44 19 2905 44 91 2905 44 99 . 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 17 . 9 . 90 Official Journal of the European Communities No L 253/21 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 3,270 706 ! 3,364 7062 3,445 7063 3,523 7064 3,632 7065 3,318 7066 3,412 7067 3,493 7068 3,571 7069 3,680 7070 3,372 7071 3,466 7072 3,547 7073 3,625 7075 3,432 7076 3,526 7077 3,607 7080 6,365 7081 6,459 7082 6,540 7083 6,618 7084 6,727 7085 6,413 7086 6,507 7087 6,588 7088 6,666 7090 6,467 7091 6,561 7092 6,642 7095 6,527 7096 6,621 I No L 253/22 Official Journal of the European Communities 17. 9 , 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ¢ France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 7100 C) 7101 C) 7102 O 7103 C) 7104 (') 7105 0) 7106 O 7107 (') 7108 (') 7109 C) 7110 C) 7111 (') 7112 (') 7113 C) 7115 O 7116 O 7117 O 7120 (') 7121 (') 7122 (') 7123 C) 7124 O 7125 C) 7126 C) 7127 O 7128 0) 7129 O 7130 O 7131 O 7132 O 7133 O 7135 C) 7136 O 7137 (') 7140 o 7141 (') 7142 C) 7143 O 2,306 7144 O 2,415 7145 C) 7146 ( .) 7147 C) 2,276 7148 O 2,354 7149 O 2,463 7150 (,)- 17. 9 . 90 Official Journal of the European Communities No L 253/23 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 7151 (') 7152 (') 2,330 7153 (') 2,408 7155 O 7156 O 2,309 7157 (') 2,390 7160 (') 3,492 7161 O 3,586 7162 O 3,667 7163 O 3,745 7164 O 3,854 7165 C) 3,540 7166 (') 3,634 7167 (') 3,715 7168 (') 3,793 7169 O 3,902 7170 (l) 3,594 7171 (') 3,688 7172 (') 3,769 7173 (') 3,847 7175 C) 3,654 7176 (') 3,748 7177 0) 3,829 7180 C) 6,587 7181 O 6,681 7182 O 6,762 7183 (') 6,840 7185 C) 6,635 7186 O 6,729 7187 C) 6,810 7188 C) 6,888 7190 (') 6,689 7191 (') 6,783 7192 (') 6,864 7195 (') 6,749 7196 C) 6,843 7200 (') 7201 (') 7202 (') 7203 O 7204 (') 7205 (l) 7206 (') 7207 (') 7208 C) No L 253/24 Official Journal of the European Communities 17. 9. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Etc  100 kg - 7209 (') 7210 C) 7211 (') 7212 0) 7213 (') 7215 O 7216 C) 7217 C) 7220 C) 7221 (') 7260 C) 3,539 7261 O 3,633 7262 (') 3,714 7263 (') 3,792 7264 (') 3,901 7265 (') 3,587 7266 (') 3,681 7267 (') 3,762 7268 C) 3,840 7269 (') 3,949 7270 C) 3,641 7271 (') 3,735 7272 0) 3,816 7273 (') 3^894 7275 (') 3,701 7276 (') 3,795 7300 (') 7301 C) 7302 C) 7303 C) 7304 (') 2,346 7305 C) 7306 O 7307 (') 7308 (') 2,285 7309 (') 2,394 7310 C) 7311 (') 7312 O 7313 C) 2,339 7315 (') 7316 (') 7317 (') 2,321 7320 C) 7321 C) 2,298 17 . 9 . 90 Official Journal of the European Communities No L 253/25 Positive Negative CN code Table Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalAdditional code Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg ­ 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 o (') o o o o 0) o o o o (') o C) C) o C) C) 0) o o (') o C) C) (') o (') (.)  C) C) C) o (l) (') ( ¢) (') o (') 3,835 3,929 4,010 4,088 4,197 3,883 3,977 4,058 4,136 4,245 3,937 4,031 4,112 4,190 3,997 4,091 4,055 2,472 2,566 2,647 2,725 2,834 2,520 2,614 2,695 2,773 2,882 2,574 2,668 2,749 2,827 2,634 2,728 2,809 2,692 2,786 4,088 4,182 4,263 4,341 4,450 4,136 4,230 4,311 4,389 « No L 253/26 Official Journal of the European Communities 17. 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 7470 (') 4,190 7471 (') 4,284 7472 O 4,365 7475 (') 4,250 7476 C) 4,344 7500 (') 2,856 7501 o 2,950 7502 C) 3,031 7503 C) 3,109 7504 C) 3,218 7505 O 2,904 7506 (') 2,998 7507 (') 3,079 7508 C) 3,157 7509 (') 3,266 7510 (') 2,958 7511 C) 3,052 7512 (') 3,133 7513 (l) 3,211 7515 (') 3,018 7516 (') 3,112 7517 C) 3,193 7520 (') 3,076 7521 (') 3,170 7560 (') 4,314 7561 (') 4,582 7562 C) 4,489 7563 O 4,567 7564 (') 4,676 7565 C) 4,362 7566 (') 4,456 7567 C) 4,537 7568 (') 4,615 7570 C) 4,416 7571 (') 4,510 7572 (') 4,591 7575 (') 4,476 7576 (') 4,570 7600 (') 4,326 7601 (') 4,420 7602 (') 4,501 7603 (') 4,579 7604 (') 4,688 7605 (l) 4,374 7606 O 4,468 17 . 9 . 90 Official Journal of the European Communities No L 253/27 Positive Negative Germany Nether ­ lands Spam United Kingdom Belgium/ Luxeme Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes bourg F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc C) C) (') C) o o (') O O o o (') (') o O (') (') (') (?) (') 0 C) (') (') C) (') (') (') (') C) n o o o 100 kg - 4,549 4,627 4,736 4,428 4,522 4,603 4,681 4,488 4,582 4,546 4,988 5,082 5,163 5,241 5,036 5,130 5,211 5,289 5,090 5,184 5,265 5,150 5,244 4,663 4,757 4,838 4,916 4,711 4,805 4,886 4,964 4,765 4,859 4,940 4,825 4,919 5,995 6,089 6,170 6,043 6,137 6,218 6,097 6,191 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 1 No L 253/28 Official Journal of the European Communities 17 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc - 100 kg ­ 7759 7760 O 7,328 7761 O 7,422 7762 0 7,503 7765 O 7,376 7766 (') 7,470 7768 7769 7770 0) 7,430 7771 0) 7,524 7778 7779 7780 O 8,660 7781 (l) 8,754 7785 (l) 8,708 7786 O 8,802 7788 3,490 7789 3,584 7798 (') 7799 &lt;*) 7800 9,068 7801 9,162 7802 9,243 7805 9,116 7806 9,210 7807 9,291 7808 O 7809 0 7810 9,170 7811 9,264 7818 C) 7819 (') 2,367 7820 (') 9,290 7821 (') 9,384 7822 C) 9,465 7825 (') 9,338 7826 O 9,432 7827 (') 9,513 7828 0) 3,712 7829 C) 3,806 7830 C) 9,392 7831 (') 9,486 7838 C) 3,759 7840 C) 7841 (l) 17 . 9 . 90 Official Journal of the European Communities No L 253/29 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg ­ 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 o o (l) (') (') o (') o o C) ( l) C) C) o (') (') o (') C) (') C) C) (') C) (') O C) C) C) (l) o C) No L 253/30 Official Journal of the European Communities 17 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 7909 0) 7910 0) 7911 O 7912 O 7913 C) 7915 O 7916 O 7917 O 7918 0 7919 O 7940 (') 7941 O 7942 O 7943 (') 7944 , C) 7945 C) 7946 0) 7947 O 7948 C) 7949 C) 7950 C) 7951 0) 7952 C) 7953 o 7955 O 7956 O 7957 C) 7958 C) 7959 C) 7960 (') 7961 (') 7962 C) 2,321 7963 O 2,399 7964 O 2,508 7965 C) 7966 (') 2,288 7967 (') 2,369 7968 C) 2,447 7969 C) 2,556 7970 O 7971 C) 2,342 7972 C) 2j423 7973 C) 2,501 7975 C) 2,308 7976 (') 2,402 17 . 9 . 90 Official Journal of the European Communities No L 253/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 7977 (') 2.483 7978 O 2,366 7979 O 2,460 7980 O 3,331 7981 O 3,425 7982 (') 3,506 7983 O 3,584 7984 O ­ 3,693 7985 O 3,379 7986 O 3,473 7987 O 3,554 7988 (') 3,632 7990 O 3,433 7991 (') 3,527 7992 (l) 3,608 7995 (') 3,493 7996 (') 3,587 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x ¢ 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 0,105 0,221 0,354 0,489 0,697 1,011 1,569 1,569 2,196 2,196 2,824 2,824 2,824 3,451 3,451 3,451 3,451 3,451 3,451 3,451 4,079 4,079 4,079 4,079 0,105 No L 253/32 Official Journal of the European Communities 17. 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 100 kg  0,105 0,105 0,105 0,105 0,105 0,105 0,105 0,221 0,221 0,221 0,354 0,354 0,489 0,489 0,697 0,697 1,011 : 1,011 1,569 1,569 Amounts to be deducted 61xx 0,078 0,165 0,263 0,364 0,519 0,753 1,168 1,168 1,636 1,636 2,103 2,103 2,103 2,570 2,570 2,570 2,570 2,570 2,570 2,570 3,038 3,038 62xx 63xx 64xx 65xx 66xx 67Ox 67 Ix 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 17 . 9. 90 Official Journal of the European Communities No L 253/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrj/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­ 6785 6786 3,038 3,038 679x 0,078 6808 0,078 6809 0,078 6818 0,078 6819 0,078 682x 0,078 6830 0,078 6831 0,078 6838 0,165 684x 0,165 685x 0,165 686x 0,263 687x 0,263 690x 0,364 691x 0,364 694x 0,519 695x 0,519 696x 0,753 697x 0,753 698x 1,168 699x 1,168 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100% purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 253/34 Official Journal of the European Communities 17 . 9. 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France I Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738  100 kg - 4,677 4,677 3,275 5,178 3,776 3,776 5,145 3,742 3,742 1,980 1,980 0,578 2,416 1,013 1,013 1510 00 10 1510 00 90 17. 9 . 90 Official Journal of the European Communities No L 253/35 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,039 1,010 1,010 1,039 1,010 1,039 1,010 1,034     1,157 1,157 1,026 1,026 1,079 1,157 1,026 1,157 1,026 1,044 :  0,963 0,969 0,973 0,973 0,969 0,973 0,969 0,973 